      4:19-cv-03109-SMB Doc # 32 Filed: 11/17/20 Page 1 of 2 - Page ID # 49




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JING XIONG,

                     Plaintiff,                                      4:19CV3109

       vs.
                                                           SECOND AMENDED FINAL
UNION PACIFIC RAILROAD COMPANY,                              PROGRESSION ORDER

                     Defendant.

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Extend
Deadlines. (Filing No. 31.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Courts’ previous final progression order
remain in effect, and in addition to those provisions, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The telephone
              conference presently scheduled for April 6, 2021 is canceled. A telephonic status
              conference to discuss case progression, the parties’ interest in settlement, and
              the trial and pretrial conference settings will be held with the undersigned
              magistrate judge on June 29, 2021 at 1:00 p.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference. (Filing No. 27.)

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is July 6, 2021. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by July 19, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                             For the plaintiff(s): March 7, 2021
                             For the defendant(s): June 2, 2021
        4:19-cv-03109-SMB Doc # 32 Filed: 11/17/20 Page 2 of 2 - Page ID # 50




         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                     For the plaintiff(s): March 7, 2021
                                     For the defendant(s): June 2, 2021

         5)       The deposition deadline is July 6, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  July 28, 2021.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is July 28, 2021.

         8)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.

         Dated this 17th day of November, 2020.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
